DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 11/9/21 is acknowledged. The traversal is on the ground(s) that there would not be “a serious burden on the examiner if restriction is not required. This is not found persuasive because there is a definite disconnect between the separate groups, group I does not require the blade insert having the specific structure of group II while group II does not require the wedge block with acute, none zero angle of group I. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A wedge block” in the preamble of claim 9, render the claims indefinite, since the preamble is conveying that claims are to a wedge block, but the 
Claim 9 is indefinite since all that the applicant considers to be encompassed by the phrase “a corresponding wedge surface of a structure other than the wedge block” in line 9 cannot be determined.
Claim 19 is entirely confusing, it is not clear what structure the applicant is refereeing to. The Jaw and its wedge surface are not part of the claim insert. Note also claim 20 with similar regard.
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrase "the insert" in line 2 of claim 9 lack proper antecedent basis. In another example only, the phrase “the second” in line 5 of claim 9 also lacks proper antecedent basis. These expressions make it difficult to determine what is or not in the claims. Accordingly the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramun (5,940,971).
Ramun discloses in figs. 2-6: a blade insert (10) shaped and configured to be mounted to a jaw (fig. 2) of a material processor by a wedge block (16+18+19), the insert having: an insert body with first and second surfaces disposed on opposite sides thereof (fig. 2); a first material-processing surface feature (fig. 2); and a through-hole (12) extending from the first surface to the second, wherein the blade insert is shaped and configured to be mounted to the jaw by the wedge block (16+18+19) extending into the through hole, the wedge block having a threaded portion (19) and a wedge surface (surface of head 16), the wedge surface being shaped and configured to engage a corresponding wedge surface (15) of a structure other than the wedge block such that upon threaded engagement and tightening of a threaded fastener (20+26) relative to the threaded portion of the wedge block, a force urges the blade insert into engagement with the jaw in a force-applying direction of the fastener, and a force urges, via the wedge surface, the blade insert into engagement with the jaw in a direction different from the force-applying direction (through the conical shape of head 16), wherein the through-hole (12) comprises a first conical frustum shape (15) that tapers inwardly as the first conical frustum shape progresses toward a middle of the through-hole (fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramun.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Ramun. Changing the angle of the hole surfaces with respect to the centerline if not taught would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these angles solves any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a Jaw crusher.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725